Citation Nr: 1647160	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was previously remanded by the Board in February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 statement, the Veteran stated that his neck pain is aggravated by his service-connected degenerative disc disease of the lumbar spine.  The July 2016 VA examination only considers the claim on a direct service-incurrence basis.  Upon remand, a new examination should be conducted that considers the neck disability as secondary to the service-connected lumbar spine disability.  Additionally, the July 2016 direct service connection opinion rationale should be supplemented.  The July 2016 negative opinion stated that there is insufficient documented evidence by health care records or otherwise to support that the injuries in 1985 and 1986 caused recurrent, chronic, and related neck pain for the last thirty years because he only began to see VA in the 2000s, stating that he did not have medical coverage for 20 years.  The examiner opined that given that c-spine degenerative joint disease is relatively common in the Veteran's age demographic, age-related and other causes are more likely the etiology for the condition rather than a remote history of injury.  The absence of medical records alone is not sufficient to find that the Veteran's competent reports of neck pain since service are not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Upon remand, the examiner, or an appropriate substitute, should provide a more thorough rationale that is not so heavily reliant upon an absence of medical treatment.  Additionally, the examiner, or an appropriate substitute, should consider the Veteran's competent report of continuous symptoms since service, in opining whether the Veteran's current neck disability is related to the injuries in service, and provide supporting rationale for the opinion proffered.  

The July 2016 examiner also noted that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records have not been associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  As these records may be relevant to the Veteran's current claim, they should be requested upon remand.  

The claims folder should also be updated to include VA treatment records compiled since September 22, 2016 from the Oakland Outpatient Clinic and since October 24, 2012 from the VA Paolo Alto Health Care System.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of the Veteran's treatment from the VA Northern California Health Care System and all associated outpatient clinics including the Oakland Outpatient Clinic dated from September 22, 2016 to the present, and all records of the Veteran's treatment from the VA Palo Alto Health Care System and all associated outpatient clinics from October 24, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for an examination by the July 2016 VA examiner, or an appropriate VA clinician substitute.  After reviewing the claims file and performing any necessary tests, the examiner is asked to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disability is caused by or otherwise related to service, to include a December 1985 report of falling on a flashlight and being struck in the right maxilla while running, and an April 1986 report of back pain after being bounced around in the back of a truck driving over rough terrain?  The examiner is advised that the Veteran reported, as per an August 2016 letter, that he experienced progressive neck pain with upper extremity pain and paresthesia since service.  The examiner should discuss whether the medical evidence of record reveals the type or severity of injury likely to have its origin in service, but is advised that the absence of treatment records after service alone is not sufficient to support a negative opinion.  Additionally, if the examiner finds that the record does not support the Veteran's report of continuous neck pain since service, the examiner should explain why.  

ii) If the examiner providers a negative opinion to the first question, he or she should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability is caused or aggravated by (permanently worsened beyond the normal progression)  the service-connected degenerative disc disease of the lumbar spine.

Any opinion provided must be supported by a complete rationale, containing clear conclusions with supporting data connected by a reasoned medical explanation.  

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




